Citation Nr: 0316475	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  The propriety of an initial 60 percent evaluation for 
service-connected degenerative disc disease of the lumbar 
spine, status postoperative decompressive laminectomy with 
fusion L4-5 (lumbar spine disorder), effective from February 
25, 1999 (exclusive of a temporary total rating for 
convalescence following surgery in effect from August 3, 2001 
to November 30, 2001).  

2.  The propriety of an initial 10 percent rating for 
service-connected degenerative joint disease of the right 
knee, on account of pain and limitation of motion.  

3.  The propriety of an initial 10 percent rating for 
service-connected lateral meniscus degenerative tear, left 
knee.  

4.  The propriety of an initial noncompensable evaluation for 
service-connected surgical scar, lower mid-back.  

5.  Entitlement to an increased rating for service-connected 
postoperative arthrotomy and meniscectomy, removal of 
osteochondromatous bodies, posterior aspect right knee joint, 
with marked degenerative changes, currently rated as 
20 percent disabling on the basis of instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime duty from September 1958 to 
August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
RO, which granted a claim of service connection for a lumbar 
spine disorder, and assigned a 40 percent disability 
evaluation for this disorder, effective from February 25, 
1999, as well as a March 2002 rating decision of the RO, 
which granted a claim of service connection for a lower mid-
back scar, and assigned a noncompensable evaluation.  

It is noted that June and August 2002 rating decisions 
granted claims of service connection for dorsal and cervical 
spine disorders, specifically service-connected degenerative 
disc disease of the dorsal spine, rated as 20 percent 
disabling, and musculoskeletal cervical strain, with cervical 
stenosis at C2-3, C3-4, and T1-T4 levels, and with 
radiculopathy symptoms, rated as 20 percent disabling.  The 
veteran has not expressed disagreement with the assigned 
evaluations and those matters are not presently before the 
Board.  

The Board also notes that the September 2002 statement of the 
veteran's representative raises a matter which is not 
presently on appeal before the Board: entitlement to an 
extension of a temporary total rating (TTR) for convalescence 
following surgery for service-connected lumbar spine 
disability, beyond November 30, 2001.  This matter is 
referred to the RO for appropriate development.  


REMAND

The Board initially notes that there was a significant change 
in the law during the pendency of this appeal, and the 
veteran has been afforded inadequate notice of this change in 
law applicable to his claim on appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Before the Board could perform this necessary development, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision which now requires that 
the Board remand this case so that the necessary development 
may be completed at the RO.  In Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003), the Federal 
Circuit held that that part of the Veterans Claims Assistance 
Act of 2000 (VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which 
allowed for Board development, was invalid as contrary to 38 
U.S.C.A. § 5103(b).  The development requested below must now 
be completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

A July 2001 RO rating decision included a brief reference to 
VCAA.  The reference fails to provide adequate notice as to 
the significance of VCAA with regard to the VA duty to 
assist.  That is, this three sentence reference to VCAA did 
not explain that VCAA includes both VA duty to assist and 
notice provisions, and the veteran was not advised of the 
purpose and practical impact of VCAA on the adjudication of 
his claims.  Specifically, the RO's July 2001 reference to 
VCAA did not advise the veteran of what sort of evidence was 
needed to prove each of his claims, he was not advised of 
what evidence or information he needed to submit to VA, and 
he was not advised of what evidence VA was to obtain on its 
own, or in response to information provided by the veteran.  
This violates the spirit and intention of VCAA.  See, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to provide the 
veteran adequate notice of VCAA, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003); See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), codified 
at 38 U.S.C. §§ 5102, 5103, 5103A.; See also, Quartuccio v. 
Principi, at 187.  

Additionally, inasmuch as the veteran has expressed 
disagreement with initial awards made in conjunction with the 
grant of service connection for several of the veteran's 
claims on appeal, these matters before the Board are 
characterized as arising from an original award.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Such issues require 
consideration be given to whether higher ratings are 
warranted for any period during the pendency of the appeal.  

With regard to the right and left knee matters, that is, 
issues numbered 2, 3 and 5 on the front page of the instant 
Board remand, the RO needs to issue a responsive statement of 
the case (SOC).  The Board notes that in August 2000 
(repeated in March 2001) the veteran gave timely notice of 
disagreement (NOD) with the November 1999 RO rating decision 
which granted service connection for left knee lateral 
meniscus degenerative tear, and assigned a 10 percent rating 
for this, granted service connection for degenerative joint 
disease of the right knee, and assigned a 10 percent rating 
on account of pain and limitation of motion, and, the RO 
denied a claim for an evaluation in excess of 20 percent for 
service-connected postoperative arthrotomy and meniscectomy, 
removal of osteochondromatous bodies, posterior aspect right 
knee joint, with marked degenerative changes, on the basis of 
instability.  Issuance of a SOC is required by 38 C.F.R. 
§ 19.26 (2002).  Moreover, because the United States Court of 
Appeals for Veterans Claims has indicated that a referral of 
the issue to the RO does not suffice when the veteran files a 
NOD to a RO decision, a remand is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, for the above reasons, the case is remanded for 
the following development:  

1.  The RO should provide the veteran 
another opportunity to submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for low back and knee disorders, or 
any other associated symptomatology, from 
February 1998 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from February 
1998 to the present--if not already of 
record, as identified by the veteran.  
Without delay, and regardless of the 
veteran's response, if any, to the above, 
the RO-on its own initiative-should 
request and obtain copies of VA treatment 
records from the VA medical center 
located in Omaha, Nebraska, dated from 
August 1999 to the present, as well as 
any other VA records not previously 
obtained.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Full notice 
of VCAA must be given in this case.  

3.  The RO should issue a statement of 
the case (SOC) responsive to the 
veteran's August 2000 notice of 
disagreement and March 2001 statement, 
regarding the RO's November 1999 grant of 
service connection for right and left 
knee disorders, namely: the propriety of 
an initial 10 percent rating for service-
connected degenerative joint disease of 
the right knee, on account of pain and 
limitation of motion; the propriety of an 
initial 10 percent rating for service-
connected lateral meniscus degenerative 
tear, left knee; and, entitlement to an 
increased rating for service-connected 
postoperative arthrotomy and 
meniscectomy, removal of 
osteochondromatous bodies, posterior 
aspect right knee joint, with marked 
degenerative changes, currently rated as 
20 percent disabling on the basis of 
instability.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

However, the right and left knee matters 
should not be returned to the Board 
unless an adequate and timely substantive 
appeal is submitted in accordance with 
38 C.F.R. Part 20 (2002).  

4.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal (presently limited to issues 1 and 
4, as identified on the front page of the 
instant Board decision, pending any 
substantive appeals in reply to an SOC as 
to issues 2, 3 and 5).  If the decision, 
in whole or in part, remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 



Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


